84273: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-19116: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84273


Short Caption:FOWLER VS. AM. TEXTILE MAINT. CO.Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A820627Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Rehearing Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:03/11/2022 / Hauser, CharlesSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantDenise Jan FowlerBenjamin B. Childs


RespondentAmerican Textile Maintenance CompanyBrian D. Blakley
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


02/23/2022Filing FeeFiling Fee due for Appeal. (SC)


02/23/2022Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)22-05969




02/23/2022Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 7 days. (SC)22-05974




03/04/2022Filing FeeFiling Fee Paid. $250.00 from Benjamin B. Childs.  Check no. 13805. (SC)


03/04/2022Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC)22-07008




03/05/2022Docketing StatementFiled Docketing Statement Civil Appeals. (REJECTED OER NOTICE ISSUED 3/7/22) (SC)


03/07/2022Notice/OutgoingIssued Notice of Rejection of Filed Document. (SC)22-07131




03/07/2022Docketing StatementFiled Docketing Statement Civil Appeals. (SC)22-07139




03/11/2022Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Charles K. Hauser. (SC).22-07858




04/22/2022Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.  (SC)22-12753




04/25/2022Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s): 14 days transcript request; 90 days opening brief.  (SC)22-12893




04/29/2022Order/ProceduralFiled Order to Show Cause.  Appellant's Response due:  30 days.  Respondent may file any reply within 14 days from the date that appellant's response is served.  The deadlines for filing documents in this appeal shall be suspended pending further order of this court.  (SC)22-13727




05/02/2022Transcript RequestFiled Certificate of No Transcript Request. (SC)22-13849




05/26/2022MotionFiled Appellant's Response to Order to Show Cause. (SC)22-16857




05/26/2022Notice/OutgoingIssued Notice to Provide Proof of Service. Due date: 7 days. (SC)22-16870




05/31/2022Notice/IncomingFiled Proof of Service for Appellant's Response to Order to Show Cause. (SC)22-17180




06/16/2022Order/DispositionalFiled Order Dismissing Appeal.  "ORDERS this appeal DISMISSED."  SNP22-JH/LS/DH  (SC)22-19116




06/30/2022Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's petition for rehearing due: July 19, 2022. (SC)22-20691




07/19/2022Filing FeeRehearing Filing Fee Paid. $150.00 from Benjamin Boone Childs.  E-Payment Ref. no. 22071925306414. (SC)


07/19/2022Post-Judgment PetitionFiled Appellant's Petition for Rehearing. (SC)Y22-22642




07/19/2022Notice/OutgoingIssued Notice to Provide Proof of Service (Rehearing Petition). Due date: 7 days. (SC)22-22655




07/19/2022Notice/IncomingFiled Proof of Service of Appellant's Petition for Rehearing. (SC)22-22711





Combined Case View